


110 HR 6502 IH: Arkansas Valley Conduit Act of

U.S. House of Representatives
2008-07-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6502
		IN THE HOUSE OF REPRESENTATIVES
		
			July 15, 2008
			Mr. Salazar (for
			 himself, Mr. Udall of Colorado, and
			 Mrs. Musgrave) introduced the
			 following bill; which was referred to the Committee on Natural
			 Resources
		
		A BILL
		To provide for the construction of the Arkansas Valley
		  Conduit in the State of Colorado.
	
	
		1.Short titleThis Act may be cited as the
			 Arkansas Valley Conduit Act of
			 2008.
		2.Arkansas valley
			 conduit, colorado
			(a)Cost
			 ShareThe first section of Public Law 87–590 (76 Stat. 389) is
			 amended in the second sentence of subsection (c) by inserting after cost
			 thereof, the following: or in the case of the Arkansas Valley
			 Conduit, payment of 35 percent of the cost of the conduit,.
			(b)RatesSection
			 2(b) of Public Law 87–590 (76 Stat. 390) is amended—
				(1)by striking
			 (b) Rates and inserting the following:
					
						(b)Rates—
							(1)In
				generalRates
							;
				and
				(2)by adding at the
			 end the following:
					
						(2)Ruedi dam and
				reservoir, fountain valley pipeline, and south outlet works at pueblo dam and
				reservoirUntil the date on which the payments for the Arkansas
				Valley Conduit under paragraph (3) begin, any revenue that may be derived from
				contracts for the use of Fryingpan-Arkansas project excess capacity or exchange
				contracts using Fryingpan-Arkansas project facilities shall be credited towards
				payment of the actual cost of Ruedi Dam and Reservoir, the Fountain Valley
				Pipeline, and the South Outlet Works at Pueblo Dam and Reservoir plus interest
				in an amount determined in accordance with this section.
						(3)Arkansas valley
				conduit
							(A)Use of
				revenueAny revenue derived
				from contracts for the use of Fryingpan-Arkansas project excess capacity or
				exchange contracts using Fryingpan-Arkansas project facilities shall be
				credited towards payment of the actual cost of the Arkansas Valley Conduit plus
				interest in an amount determined in accordance with this section. Nothing in
				the Act of June 17, 1902, and Acts supplementary thereto and amendatory thereof
				(43 U.S.C. 371) shall be construed to prevent the concurrent crediting of
				revenue, with interest as provided in this section, towards payment of the
				Arkansas Valley Conduit as provided in this subparagraph.
							(B)Adjustment of
				ratesAny rates charged under this section for water for
				municipal, domestic, or industrial use or for the use of facilities for the
				storage or delivery of water shall be adjusted to reflect the estimated revenue
				derived from contracts for the use of Fryingpan-Arkansas project excess
				capacity or exchange contracts using Fryingpan-Arkansas project
				facilities.
							.
				(c)Authorization of
			 AppropriationsSection 7 of Public Law 87–590 (76 Stat. 393) is
			 amended—
				(1)by
			 striking SEC. 7. There is hereby and inserting the
			 following:
					
						7.Authorization of
				appropriations
							(a)In
				GeneralThere is
							;
				and
				(2)by adding at the
			 end the following:
					
						(b)Arkansas Valley
				Conduit
							(1)In
				generalSubject to annual appropriations and paragraph (2), there
				are authorized to be appropriated such sums as are necessary for the
				construction of the Arkansas Valley Conduit.
							(2)LimitationAmounts
				made available under paragraph (1) shall not be used for the operation or
				maintenance of the Arkansas Valley
				Conduit.
							.
				
